Citation Nr: 9903976	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  94-35 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut



THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder to include posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for lipomatosis 
currently evaluated as 10 percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Phillip L. Krejci, Associate Counsel


INTRODUCTION

The veteran had active service from November 1982 to October 
1985.  He claimed service connection for subcutaneous lumps 
in March 1992 and for "nerves" in June 1992.  A September 
1992 rating decision granted service connection for lipomas, 
and assigned a noncompensable evaluation, and denied service 
connection for "nerves."  In November 1992, the veteran 
disagreed with the denial of service connection for a nervous 
condition.  A Statement of the Case was issued and appeal was 
perfected with a March 1993 Substantive Appeal.

In May 1993, the veteran claimed an increased evaluation for 
the service-connected lipomas.  A November 1993 hearing 
officer decision denied an increased evaluation and also 
denied service connection for a psychiatric disorder.  A 
December 1993 Supplemental Statement of the Case addressed 
both issues and appeal of the claim for an increased 
evaluation for lipomas was perfected with a December 1993 
Substantive Appeal.

At a May 1997 hearing, the veteran reported that he had been 
diagnosed with bipolar disorder, that he believed the 
diagnosis was incorrect, and that he believed he had PTSD.  
An October 1997 hearing officer decision denied service 
connection for PTSD and increased to 10 percent, the 
evaluation for lipomatosis.  An October 1997 Supplemental 
Statement of the Case included the issue of service 
connection for PTSD.

When the veteran's claim file arrived at the Board of 
Veterans' Appeals (Board), it was not entirely clear whether 
he wanted a hearing before the Board.  Accordingly, an August 
1998 letter requested clarification and advised him that, if 
he failed to respond in 30 days, a Central Office hearing 
would be scheduled.  He failed to respond, a December 1998 
hearing was scheduled, and he was advised of the hearing date 
and time in October 1998 correspondence.  However, he failed 
to appear for the hearing.

For reasons stated below, the issue of an increased 
evaluation for lipomatosis is addressed in the remand portion 
of this decision.


FINDINGS OF FACT

The claim for service connection for a psychiatric disorder, 
to include PTSD, is not plausible as it is not accompanied by 
adequate supporting medical evidence.


CONCLUSION OF LAW

The claim for service connection for a psychiatric disorder, 
to include PTSD, is not well grounded.  38 U.S.C.A. §  
5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Evidence

The veteran's service medical records did not reflect 
treatment of a psychiatric disorder.  At an October 1985 
separation examination, the veteran reported weight loss, 
trouble sleeping, and depression or excessive worry, all 
since the previous June, but the psychiatric portion of the 
clinical evaluation was normal.

In a November 1986 letter to another physician, Edward 
Hughes, MD, reported that he saw the veteran on October 26, 
1986, and "went over his symptoms of anxiety and depression 
with anxiety taking the lead."  He prescribed Sinequan in 
low doses and scheduled another appointment but the veteran 
did not keep it.
On a September 1991 VA outpatient treatment record, the 
veteran requested admission for cocaine detoxification and 
rehabilitation.  He said that, during the 11/2 years prior to 
March 11, 1991, he used cocaine only occasionally but, since 
that date, he used it daily.  He denied other medical 
problems.  He left the VA medical center before being seen by 
a doctor but returned two days later in the company of his 
parents.  He reported that he was separated from his wife, 
had custody of their seven-year-old son, and lived with his 
parents.  Arrangements were made for his admission in October 
to a VA drug detoxification program.

A VA discharge summary showed that the veteran was admitted 
on October 6 and discharged on October 17, 1991.  He reported 
continuous cocaine and alcohol abuse and that he lost a good 
job as a carpenter two months earlier because of substance 
abuse.  He said his father was an alcoholic.  He denied 
medical problems.  He was improved by the time of discharge.

Another VA discharge summary showed that the veteran was 
admitted on October 22 and discharged on November 12, 1991.  
He reported that his mother had emotional problems and his 
father had an alcohol problem.  He said he began drinking and 
using drugs at age 14.  Recently, he used marijuana only 
occasionally but drank 3 to 24 cans of beer and used cocaine 
daily.  He reported no prior psychiatric treatment and no 
medical complaints.  A mental status examination showed that 
he was oriented and coherent.  He denied hallucinations and 
suicidal and homicidal ideation and there was no evidence of 
delusions.  He had a good fund of knowledge, his memory 
appeared to be intact, his ability to concentrate appeared to 
be normal, and his affect was appropriate to thought content.  
Diagnoses at discharge included continuous alcohol and 
cocaine dependence.

VA medical records following the inpatient substance abuse 
treatment reflected a period of intensive outpatient therapy 
that included group therapy and frequent counseling sessions.  
In February 1992, a VA clinician diagnosed chemical 
dependence, compulsive behavior pattern, and questionable 
bipolar disorder.

On a March 1992 VA outpatient treatment record, the veteran's 
15-year history of cocaine and alcohol abuse was noted.  He 
said he occasionally felt depressed but also reported periods 
of elevation.  The doctor reported that there were no 
psychotic symptoms nor any evidence of a formal thought 
disorder.  He also said that, since alcohol and cocaine could 
cause manic and depressive symptoms or be used for self-
medication, it was not possible to make a retrospective 
diagnosis of an affective disorder.  The veteran was to be 
monitored for manic, depressive, or psychotic symptoms and 
referred to him if such symptoms appeared.

On a VA counseling record later in March, the veteran 
reported that he had a quick and short temper.  Recently, he 
became angry with his sister because she did not wash her 
dishes and he threw the dishes down some stairs.  The 
assessment was alcohol and cocaine dependence in remission, 
possible bipolar disorder that was quiescent at present, and 
possible intermittent explosive disorder.

A May 1992 VA counseling record noted that the veteran began 
a trial of lithium carbonate therapy in April and was much 
improved.  Diagnoses included multiple substance 
abuse/dependence and explosive disorder, both in remission.

A June 1992 VA counseling record noted that the veteran felt 
well, was active and working out, and enjoyed doing things 
with his son.  There was no irritability, no psychotic 
symptoms, speech was within normal limits, mood was euthymic, 
and affect was broad.  Again, diagnoses were chemical 
dependence and explosive disorder, both in remission.

Subsequent counseling records revealed that the veteran began 
taking college courses, was dating, was enjoying taking care 
of his son, and had moved into new housing.  The diagnoses 
continued to be chemical dependence and explosive personality 
disorder, both in remission.

A February 1993 VA outpatient treatment record noted that the 
veteran had a year of steady improvement, attended night 
school, worked 30 hours per week, and was a parent.  His mood 
was euthymic, speech was within normal limits, and there was 
no evidence of psychosis.  The assessment was alcohol and 
cocaine dependence in remission.  The doctor further noted 
that the veteran previously manifested inconclusive symptoms 
of bipolar disorder and/or explosive personality disorder 
but, since he was currently asymptomatic and had been so for 
the past year, that symptomatology may have been sequelae of 
substance abuse.  Lithium carbonate was discontinued.

At a June 1993 VA hearing, the veteran testified that he did 
well in the service until he "went screwy."  He did not 
have any psychiatric treatment in service but was separated, 
not because he was a single parent as he said the records 
showed, but because of mental problems.  He said his unit 
used his parent status as a reason for his separation so he 
could avoid the stigma of a separation due to mental 
disability.  However, VA clinicians had "pieced it all 
together" and determined that he had manic depression that 
began in service.  He said he began using alcohol to treat 
the disorder he did not know he had and, now that he was 
clean and sober, it was clear to him that that he incurred 
manic-depression in service.  His unit sent him to see a few 
doctors but he did not know if any medical records were made 
of those visits as he knew that his unit did not want his 
mental disability to reflect adversely upon him.  After 
service, he worked construction until 1991.  Currently, he 
was employed full time in a VA training program and hoped to 
be placed in a General Schedule position soon.  Upon inquiry 
by the hearing officer, the veteran testified that there was 
no particular incident that prompted his mental disorder in 
service; he simply came to realize that he was unable to 
perform as well as he had in the past.

In a June 1993 statement the veteran submitted as an addendum 
to his hearing testimony, he said that he was nearly killed 
on two occasions in service while working on the flight deck.  
On one occasion, he was nearly blown into a jet engine by 
another engine and, on the other occasion, he was moving an 
airplane during a storm when the brakes failed.  For three 
days after the latter incident, he was afraid to climb into 
an airplane or work on the flight deck.  He was switched from 
the night shift to the day shift and was unable to sleep or 
function.  He said that, though no record was made of it, he 
received continual counseling since that incident.

A July 1993 VA outpatient treatment record noted that the 
veteran's condition was unchanged and was stable, he was 
doing well, his son was going to camp, he was working full 
time, and he was chemical-free.

At an August 1993 VA psychiatric examination, the veteran 
reported that he had been diagnosed with bipolar disorder 
approximately two years earlier.  He was treated with lithium 
for about a year but was not currently taking medication.  He 
said he did very well in service and enjoyed his duty but had 
two harrowing, emotionally-unsettling experiences.  He did 
not describe the experiences but said he became unable to 
function afterward.  He saw doctors, but no psychiatrist, and 
was subsequently honorably discharged.  He said he began 
using cocaine in early 1991 and used it heavily until his 
October 1991 detoxification.  He was a single parent with a 
9-year-old son and was recently hired by a VA medical center.  
Employment gave him a sense of pride and security, he was 
happy with his work, and he was content with his life.  On 
mental status examination, he was oriented and denied 
suicidal and homicidal ideation.  He denied perceptual 
disturbances and there was no evidence of disorder of thought 
or thought content.  There was no increased psychomotor 
activity nor were there peculiar mannerisms.  General fund of 
information was average, memory was good, and concentration 
was not impaired.  He said he felt increased energy, and his 
mood was mildly elevated, but his affect was appropriate.  
Diagnoses included rule out bipolar disorder and cocaine 
dependence in remission.

In January 1995, the RO received a letter addressed "To Whom 
It May Concern" from a person whose signature was illegible.  
The author indicated that he worked with the veteran in 
service and found him to be, initially, an outstanding sailor 
and plane captain who became less enthusiastic and less 
responsible.  The author opined that the veteran was in a 
state of depression and seemed to be having radical mood 
swings.  He told his supervisor that the veteran's 
performance was unsatisfactory due to deep depression or 
anxiety.

In January 1995, the RO received a letter from the veteran's 
mother.  She said that, before service, the veteran was 
easygoing, appreciative, giving, cared about other people and 
life and seemed to take life in stride.  Also, he liked to 
play ball, work with wood, and paint.  Since service, he had 
been tense, irritable, unpredictable, argumentative, unable 
to keep his mind on one thought for any length of time, and 
showed no interest in anything but television.

In January 1995, the RO received a statement from the 
veteran's father who said that his son had been a happy, 
enthusiastic young man who enjoyed life and took pleasure in 
a variety of activities.  When he entered service, his 
letters were frequent and reflected the same attitude.  Later 
letters were less frequent and reflected depression.  After 
separation from service, he laid on the couch for days and 
did not participate in activities he previously enjoyed.  
Currently, he had radical mood swings from sudden jubilation 
to very deep depression and apathy.

In an October 1995 letter, the veteran reported that, on 
several occasions in service, he asked to see a psychiatrist 
but was sent to officers or priests instead.  He had seen 
psychologists or psychiatrists since service and did so 
currently.  He enclosed an essay written in the Fall of 1993 
for English 101.

In the essay, he told of an incident that occurred in service 
when, during a storm, he had to move an airplane on a ship.  
That required pumping up an auxiliary power unit to power the 
emergency brakes on the aircraft and then occupying the 
cockpit while the plane was towed by a small tractor.  
Pumping up the auxiliary power unit was a lot of hard work 
and he had done it more than a thousand times but never had 
to use the brakes while moving an aircraft.  Thus, on this 
occasion, he failed to pump up the auxiliary power unit, the 
aircraft broke lose from the tow tractor, and rolled into 
another aircraft.

At a May 1997 VA hearing, the veteran's representative 
asserted that the veteran was diagnosed with bipolar 
disorder, believed that diagnosis to be incorrect and 
believed that he had PTSD.  He was scheduled to see someone 
the next day who the representative described as a PTSD 
specialist.  The veteran testified that the incident he 
related in his essay rendered him immediately nonfunctional 
and he was taken off the flight deck.  He said they were 
moving the aircraft during a storm, which was not supposed to 
be done, and that the auxiliary power unit failed.  The 
incident occurred in 1984 but he was unable to date it more 
precisely.  He said his ex-wife might be able to date the 
incident more precisely and the hearing officer indicated 
that the veteran should submit such information.  No 
additional related information was submitted.

The veteran's service personnel records are relevant to his 
contentions.  His Enlisted Performance Record showed that he 
was promoted to E-2 in May 1983 and to E-3 in November 1983, 
was recommended for promotion to E-4 in January 1984, was 
Sailor of the Month in October 1984, was promoted to E-4 in 
February 1985, was recommended for promotion to E-5 in June 
1985, and was recommended for reenlistment in September 1985.  
In addition, his evaluations were reported as follows:

Rating
Period
Rate
Traits


Rate
Knowle
dge
Reliab
ility
Milita
ry
Bearin
g
Behavi
or
Direct
ing
Overal
l
Evalua
tion
4-
83/1-
84
ADAN
3.6
3.6
3.6
3.6
N.O.
3.6
2-
84/8-
84
ADAN
3.8
3.8
3.8
3.8
N.O.
3.8
8-
84/1-
85
ADAN
4.0
4.0
4.0
4.0
N.O.
4.0
1-
85/6-
85
AD3
3.8
4.0
4.0
4.0
3.8
4.0
7-
85/SEP
AD3
3.8
4.0
4.0
4.0
N.O.
4.0

Analysis

Service connection is granted for disability resulting from 
injury or disease incurred or aggravated in service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  However, a claimant 
seeking benefits under a law administered by the Secretary of 
the Department of Veterans Affairs has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded and, 
if such evidence is submitted, the Secretary has the duty to 
assist a claimant in developing additional evidence 
pertaining to the claim.  38 U.S.C.A. § 5107(a).  If the 
claim is not well grounded, there is no duty to assist.  
Anderson v. Brown, 9 Vet. App. 542 (1996).  Indeed, if the 
claim is not well grounded, the Board of Veterans' Appeals is 
without jurisdiction to adjudicate it.  Boeck v. Brown, 6 
Vet. App. 14 (1993).  Thus, the threshold question is whether 
the claimant has presented a well grounded claim.

A well grounded claim need not be conclusive, but it must be 
meritorious on its own or so clearly capable of 
substantiation as to be plausible.  Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  To present a well grounded claim, the 
claimant must present evidence, not mere allegation, and the 
evidence must be sufficient to justify a belief by a fair and 
impartial individual that the claim is plausible.  Lathan v. 
Brown, 7 Vet. App. 359 (1995); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  The credibility of evidence is assumed for 
the limited purpose of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19 (1993).  Competent 
lay evidence may suffice where the determinative issue is 
factual in nature, but medical evidence is required where the 
determinative issue involves medical etiology or diagnosis.  
Gregory v. Brown, 8 Vet. App. 563 (1996).

In order for a claim for service connection to be well 
grounded, there must be medical evidence of current 
disability, lay or medical evidence of incurrence or 
aggravation of a disease or injury in service, and medical 
evidence of a nexus between the injury or disease in service 
and the current disability.  Epps v. Brown, 9 Vet. App. 341 
(1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S.Ct. 
2348 (1998); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd 
per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The nexus 
requirement may be satisfied by a presumption that certain 
diseases manifested in certain veterans within certain 
prescribed periods are related to service.  38 C.F.R. 
§§ 3.307, 3.309.

The veteran contended that, in service, he "went screwy" 
and was unable to function, sought counseling, was referred 
to priests, and was discharged early due to mental problems 
and poor performance.  Although the credibility of evidence 
is assumed for the limited purpose of determining whether a 
claim is well grounded, King, supra, the board would be 
remiss if it failed to note that the veteran's service 
personnel records do not support his contention.  Those 
records clearly reflect a successful term of military service 
concluding with a recommendation for the veteran's 
reenlistment.

The veteran contended that he saw psychologists and 
psychiatrists continually since service, but that contention 
is not supported by the evidence.  The evidence shows that, 
between his separation from service in October 1985 and his 
request for substance abuse treatment in September 1991, he 
saw a Dr. Hughes on only one occasion in October 1986.  On 
that occasion, the doctor merely "went over his symptoms of 
anxiety and depression with anxiety taking the lead."  The 
veteran did not return for treatment.  There is no evidence 
that Dr. Hughes, on the basis of that single visit, actually 
diagnosed a psychiatric disorder or that he related reported 
symptoms to the veteran's military service.

At the May 1997 hearing, his representative asserted that the 
veteran was diagnosed with bipolar disorder, but the medical 
evidence does not support that assertion.  Diagnoses on a 
February 1992 VA outpatient treatment record included only 
questionable bipolar disorder.  On a March 1992 VA outpatient 
treatment record, the doctor noted that, since alcohol and 
cocaine can cause manic and depressive symptoms, it was not 
possible to make a retrospective diagnosis of an affective 
disorder.  He said that the veteran should be monitored for 
such symptoms thus clearly indicating he did not find them at 
the time.  A February 1993 VA outpatient treatment record 
noted that the veteran previously manifested "inconclusive" 
symptoms of bipolar disorder.  The doctor suggested that, 
since he was currently asymptomatic and had been for a year, 
the symptoms may have resulted from substance abuse.  
Finally, at an August 1993 VA psychiatric examination, the 
veteran told the examiner that he was diagnosed two years 
earlier with bipolar disorder.  However, the findings on 
examination did not suggest a psychiatric disorder and the 
relevant diagnosis was only "rule out" bipolar disorder.  
That diagnosis appears to have been made solely on the 
history the veteran gave.  Thus, there is no medical evidence 
of record that the veteran has a current, clear diagnosis of 
bipolar disorder and, even if he did have such a clear 
diagnosis, there is no medical evidence of record to relate 
it to military service.
His representative said the veteran believed that he had 
PTSD.  Again, evidentiary assertions by the veteran are 
accepted as true for purposes of determining whether a claim 
is well grounded.  However, an exception to this principle is 
when the fact asserted is beyond the competence of the person 
making the assertion.  King, supra.  Lay persons (i.e., 
persons without medical training or expertise) are not 
competent to offer opinions concerning medical etiology or 
diagnosis.  Heuer v. Brown, 7 Vet. App. 379 (1995); Magana v. 
Brown, 7 Vet. App. 224 (1994); Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Since the veteran is not competent to 
diagnose a psychiatric disability, his belief that he has 
PTSD does not constitute medical evidence.  In addition, his 
service comrade and his parents alluded, oftentimes in 
medical terms, to changes in his attitude and behavior.  
However, since the record does not show that they have 
medical training or expertise, they are not competent to 
determine whether the veteran has a psychiatric disorder, 
whether his attitude or behavior is evidence of one, or 
whether his attitude and behavior are products of military 
service.  His representative reported that the veteran had an 
appointment scheduled with someone who was described as a 
PTSD specialist.  However, the Board notes that the doctor to 
whom the veteran's representative referred, is the same 
clinician who saw the veteran repeatedly beginning in 
February 1992, has not diagnosed PTSD, and there is no 
medical evidence of record to suggest that he would have done 
so after the May 1997 hearing.  Thus, there is no medical 
evidence that the veteran has PTSD.

In sum, the record does not include medical evidence that the 
veteran had a clear diagnosis of a psychiatric disorder in 
his first postservice year or that he currently has PTSD or 
any other psychiatric disorder.  In the absence such medical 
evidence, the claim is not well grounded and must be denied.


ORDER

Entitlement to service connection for a psychiatric disorder, 
to include PTSD, is denied.


REMAND

A June 1992 VA dermatologic examination found subcutaneous 
nodules on the veteran's left forearm, abdominal trunk, and 
low back which, according to history he gave, were unchanged 
since first noted in 1984.  At the time of the examination, 
the nodules were asymptomatic.  The diagnosis was lipomas.

A September 1992 rating decision granted service connection 
for lipomas and assigned a noncompensable evaluation.  In May 
1993, the veteran claimed an increased rating.  The claim was 
denied in a November 1993 hearing officer decision.

At an April 1994 VA dermatologic examination, the veteran 
reported that some of the lipomas had increased in size and 
become painful.  Two had been excised and the excision of 
others was scheduled.  On examination, there were multiple 
subcutaneous lipomatous nodules near the knees, the upper 
anterior thighs, right lower back, left upper back, left 
upper quadrant, and right upper arm.  They all appeared to be 
nontender.

At a May 1997 hearing, the veteran testified that he had 
lipomas on his abdomen, back, and arm, some of which were 
occasionally painful.  Also, he said that six lipomas had 
been excised.  An October 1997 hearing officer decision 
assigned a 10 percent evaluation for lipomas.

The veteran's lipomatosis has been evaluated pursuant to 
Diagnostic Code (DC) 7819 (benign skin growths) which refers 
adjudicators to the rating criteria for scars.  The most 
relevant criteria for evaluating painful lipomatous nodules 
appear to be found in DC 7800 (disfiguring scars of the head, 
face, or neck) or in DC 7804 (superficial scars that are 
tender and painful on objective demonstration).  The rating 
criteria of other diagnostic codes may be applicable based on 
any functional impairment due to lipomatosis.  In addition, 
surgical scars, residuals of excision of lipomas, must also 
be evaluated.
On the foregoing facts, the Board is unable to decide this 
aspect of the veteran's appeal.  First, the basis for the 10 
percent evaluation assigned in the October 1997 hearing 
officer decision is not evident.  That is, it is not clear 
whether the rating was assigned for a painful or disfiguring 
lipoma and, if so, which lipoma, or for a painful or 
disfiguring scar and, if so, which scar.  Further, the claim 
file does not include clinical evidence of the circumstances 
that led to the excision of lipomas or of the veteran's 
condition subsequent to surgery.  Finally, the Board is 
unable to determine, from the evidence available, which, if 
any, of the lipomas or scars are currently symptomatic.

The duty to assist includes conducting a thorough and 
contemporaneous examination of the veteran that takes into 
account the records of prior medical treatment and prior 
examinations.  Green v. Derwinski, 1 Vet. App. 121 (1991); 
Lineberger v. Brown, 5 Vet. App. 367 (1993); Waddell v. 
Brown, 5 Vet. App. 454 (1993); 38 C.F.R. § 3.326.  Such an 
examination is needed here.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain from the veteran 
the names and addresses of all health 
care providers from whom he has received 
treatment for lipomatosis since 1992.  
Thereafter, the RO should obtain legible 
copies of all records that have not 
already been obtained.

2.  Upon completion of the development in 
paragraph 1 above, the veteran should be 
afforded a VA examination to determine 
the current nature and extent of all 
disability due to lipomatosis and all 
surgery therefor.  The examiner should 
describe (1) disfiguring lipomas or 
surgical scars to remove lipomas of the 
head, face, or neck, (2) lipomas or 
surgical scars to remove lipomas that are 
tender and painful on objective 
demonstration and, (3) lipomas or 
surgical scars to remove lipomas that 
cause functional impairment and the 
nature of same.  It is imperative that 
the examiner reviews the entire claim 
file prior to the examination.  All 
indicated tests should be conducted.  The 
factors upon which any medical opinion is 
based must be set forth in the report.

3.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO, and a 
rating action prepared regarding the 
evaluation of the recurrent lipomas with 
resultant scars.  The RO should notify 
the veteran of its decision, and inquire 
whether the decision satisfies the 
veteran's appeal.  If he fails to respond 
to this inquiry or specifically expresses 
his continuing dissatisfaction with the 
decision, he and his representative 
should be furnished with a Supplemental 
Statement of the Case and afforded a 
reasonable opportunity to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The veteran need take no 
action until he is further informed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board of 
Veterans' Appeals or the United States Court of Veterans 
Appeals for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1998) (Historical and Statutory Notes).  In 
addition, the VBA




Adjudication Procedure Manual, M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03, directs the RO to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.



		
	M. E. KILCOYNE
	Acting Member, Board of Veterans' Appeals

 Department of Veterans Affairs

